Citation Nr: 1533213	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for neurological impairment claimed as pain and numbness of the hip and thigh, as a separately ratable manifestation of, or as secondary to, a lower back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1965 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for a lower back condition, to include hip and thigh numbness and pain.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

During the pendency of the appeal, in February 2014, the RO, inter alia, awarded service connection for a lower back disability-specifically, lumbar spine degenerative disease; as indicated , that matter is being formally dismissed, below.  In a supplemental statement of the case (SSOC) also issued in February 2014, the RO continued to deny service connection for hip and thigh numbness and pain.  Hence, the Board's characterization of the appeal as encompassing both matters set forth on the title page.

The Board notes that, in an October 2008 statement, the Veteran requested a hearing before a Decision Review Officer.  In an October 2013 statement, he withdrew that request.  In addition, in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in an April 2015 response to an inquiry from the Board, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic  claims processing system.  The Board notes that, in addition to VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The Board's dismissal of the claim for service connection for lower back disability is set forth below.  The matter of service connection for neurological disability as a manifestation of, or as secondary to, the now service-connected lumbar spine degenerative disk disease is addressed in the remand following the order; this matter is being remanded to the agency of original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDING OF FACT

In a February 2014 rating decision, the RO granted service connection for lumbar spine degenerative disease and assigned an initial, 10 percent rating, effective December 31, 2007.

CONCLUSION OF LAW

As the February 2014 award of service connection for lumbar spine degenerative disease represents a grant of the benefit sought on appeal with respect to the claim for lower back disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the July 2008 denial of service connection for a lower back disability, in a subsequent, February 2014  rating decision, the RO granted service connection for lumbar spine degenerative disease and assigned an initial, 10 percent rating, effective December 31, 2007.
 
Under these circumstances, the Board finds that the service connection claim for a lower back disability, which was formerly in appellate status prior to February 2014, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  The Veteran was notified of this fact in the February 2014 rating decision.  [Parenthetically, the Board further notes that the Veteran has not in any way disagreed with the AOJ's determination as to either the assigned effective date or rating for the lower back disability]. 

Hence, with respect to the claim for service connection for lower back disability, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this matter must be dismissed.


ORDER

The appeal as to the claim for service connection for a lower back disability is dismissed.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim remaining on appeal is warranted.

As noted, in February 2014, the RO awarded service connection for lumbar spine degenerative joint disease.  Under the criteria for evaluating all diseases and injuries of the spine, associated neurological impairment is to be rated separately.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

On January 2014 VA examination, the examiner noted pain on movement, but normal muscle strength and reflexes.  No neuropathy or other neurological abnormalities were noted.  Based on consideration of the results of this examination, the RO determined there were "no objective findings of associated neurological impairment" due to the Veteran's back condition.  In addition, the AOJ indicated that there was no objective evidence to support a finding of a permanent neurological impairment related to the Veteran's now-service connected lumbar spine degenerative disease.

However, the Board notes that the Veteran has consistently described pain and numbness in his hip and thigh, and that the record reflects diagnoses of neurological conditions at points pertinent to the December 2007 claim for service connection.   In a February 2007 treatment note, the Veteran reported a dull, aching pain in both buttocks, which radiated to the back of his leg.  The examiner indicated these symptoms were consistent with sacroiliitis.  In May 2007, the Veteran was seen for a follow-up visit related to sacroiliitis, during which he indicated experiencing chronic bilateral mid- and upper-buttock pain.  That same note indicates that the Veteran had been treated for sciatica.  In the November 2009 VA examination, the Veteran reported numbness of the thigh.  In a November 2011 treatment note, sciatica was listed as a "chronic problem" experienced by the Veteran.  

The Board points out that for purposes of service connection, the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under these circumstances, the Board finds that a VA examination to obtain findings and medical opinions needed to resolve this claim is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file contains VA treatment records from the VA Puget Sound Health Care System, dated up to November 2012.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran since that date, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurology  examination by an appropriate physician..  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the  designated physician  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all neurological impairment affecting the hips and thighs-to include sciatica, sacroiliitis and radiculopathy-present currently, or present at any point pertinent to the December 2007 claim for service connection (even if currently resolved).

Then, for each such diagnosed disability, physician should also clearly indicate whether the disability represents a  s a separately ratable, neurological manifestation of lumbar spine disability.

If not, the physician should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected lumbar spine degenerative disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay evidence (to include the Veteran's documented complaints of pain and numbness) and medical evidence (to include treatment records indicating complaints/diagnoses of sciatica, sacroiliitis and radiculopathy in the treatment records and examination reports referenced above).

All examination finding/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


